Opinion of the Court by
Judge Hardin :
If the court properly ruled the law of the case, we can see no sufficient reason for disturbing the verdict of the jury, as unreasonable or excessive. And we perceive no valid ground of objection to the action of the court, in either giving or refusing instructions.
The authority of the teacher to hold his pupil “to a strict accountability in school” for disorderly behavior, did not, in our opinion, justify him in assaulting and beating the pupil on the playground, merely because the latter differed in opinion or understanding with him, in regard to a trivial matter occurring in a play in which he seems to have taken part with his pupils on equal terms; such authority and right of correction so far as authorized by the common school law was fairly explained to the jury in the instruction No. 4, which was given at the instance of the defendant.
Wherefore, the judgment is affirmed.